Citation Nr: 1206554	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  02-13 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for ichthyosis vulgaris (skin disability).  


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that assigned an initial rating of 10 percent for ichthyosis vulgaris.  

The Veteran testified at a hearing before an RO Hearing Officer in December 2002; a transcript of that hearing is of record.  In a July 2003 decision, the Hearing Officer granted an increased initial rating of 30 percent for this disability.  However, this did not satisfy the Veteran's appeal.

The Board denied the Veteran's appeal in a November 2006 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued an Order in June 2008 granting a joint motion of the parties to vacate the Board's decision and remand the case to the Board.  In June 2009 the Board remanded the case for actions in compliance with the Court's Order.  

Upon return to the Board, the Veteran's appeal was again denied in a July 2010 decision.  The Veteran again appealed the Board's decision to the Court, which issued an Order in October 2011 granting a joint motion of the parties to remand the case to the Board.  


REMAND

The Board remanded this case in June 2009 for a VA examination, with specific instructions to the examiner.  The Veteran was afforded an examination in September 2009.  According to the joint motion of the parties, the September 2009 VA examination did not occur during the winter when the Veteran contends his symptoms are the worst.  The joint motion of the parties indicates that the Board failed to address the Veteran's request that his examination occur either in late-fall or winter, and as such, the Board did not provide adequate reasons and bases for denying the Veteran's claim.  Therefore, the Board finds that the Veteran should be afforded another VA examination, during the late-fall or winter, to determine the current severity of his skin disability.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or examination of the Veteran's service-connected skin disability during the period of this claim.

2.  Then, the Veteran should be afforded an examination by a physician with appropriate expertise to assess the current severity of the Veteran's service-connected skin disability.  The claims folder must be made available to and reviewed by the examiner, to include a copy of this remand.  This examination should be scheduled between the months of November to February, during which time the Veteran reports exacerbation of his symptoms.  

All findings should be reported in detail, and unretouched photographs depicting the skin condition should be obtained and associated with the claims file.

The examiner should identify the location of all demonstrated lesions and assess the percentage of the body involved and the extent of exposed areas affected.  The examiner should specifically identify any ulceration, exfoliation, crusting, and systemic or nervous manifestations.

The examiner should also indicate whether the disorder requires systemic therapy such as corticosteroids or other immunosuppressive drugs, and, if so, the frequency of such therapy.

With respect to any residual scarring of the Veteran's head, face and neck, the examiner should indicate whether such scarring is severe, especially if producing a marked and unsightly deformity of the eyelids, lips or auricles, or whether such scarring is complete or productive of exceptionally repugnant deformity of one side of the face or marked or repugnant bilateral disfigurement.

The examiner should also describe any visible or palpable tissue loss, gross distortion or asymmetry of any features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], and any of the characteristics of disfigurement as listed in the revised rating criteria for skin disabilities (38 C.F.R. § 4.118, Diagnostic Code 7800).

The examiner should also provide an opinion concerning the impact of this disability on the Veteran's ability to work.  Specifically, the examiner should indicate how the disability affects the Veteran's ability to work, including the nature and frequency of flare-ups.

The supporting rationale for all opinions expressed must be provided in the report.

3.  The RO or the AMC should also undertake any other development determined to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

